United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3114
                      ___________________________

                         Felicia Dionne Taylor, Ph. D.

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Mortgage Electronic Registration Systems, Inc.; Countrywide Home Loans, Inc.,
Individually and its Successor Bank of America NA; Bank of America N.A.; US
Bank National Association, Individually and as Trustee for JP Morgan Mortgage
Acquisition Trust 2006-CW2 by Bank of America NA (BANA), Attorney in Fact;
JP Morgan Mortgage Acquisition Trust 2006-CW2; BAC Home Loans Servicing
                  LP; Countrywide Home Loans Servicing, L.P.

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                           Submitted: June 19, 2014
                             Filed: June 30, 2014
                                [Unpublished]
                                ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.
       In this civil action removed from state court, Felicia Taylor appeals the district
court’s1 orders refusing to remand the matter to state court, dismissing her complaint
under Federal Rule of Civil Procedure 12(b)(6), and denying post-judgment relief.
Upon careful review, see Junk v. Terminix Int’l Co., 628 F.3d 439, 444 (8th Cir.
2010), we conclude that the court properly denied Taylor’s motion to remand, because
removal, based on diversity of citizenship and an amount in controversy exceeding
$75,000, was proper. We also conclude that the court properly dismissed the action
for failure to state a claim, see Hallquist v. United Home Loans, Inc., 715 F.3d 1040,
1044 (8th Cir. 2013) (standard of review), for the reasons discussed by the district
court; and we see no abuse of discretion in the denial of post-judgment relief, see
Bernard v. U.S. Dep’t of Interior, 674 F.3d 904, 908 (8th Cir. 2012).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-